                          EXHIBIT

                                11




Case 1:14-cv-00954-LCB-JLW Document 179-12 Filed 03/04/19 Page 1 of 6
Case 1:14-cv-00954-LCB-JLW Document 179-12 Filed 03/04/19 Page 2 of 6
Case 1:14-cv-00954-LCB-JLW Document 179-12 Filed 03/04/19 Page 3 of 6
Case 1:14-cv-00954-LCB-JLW Document 179-12 Filed 03/04/19 Page 4 of 6
Case 1:14-cv-00954-LCB-JLW Document 179-12 Filed 03/04/19 Page 5 of 6
Case 1:14-cv-00954-LCB-JLW Document 179-12 Filed 03/04/19 Page 6 of 6
